442 F.2d 1348
George W. HARDEMAN, Plaintiff-Appellee,v.The INTERNATIONAL BROTHERHOOD OF BOILERMAKERS, IRON SHIPBUILDERS, BLACKSMITHS, FORGERS AND HELPERS, AFL-CIO, Defendant-Appellant.
No. 28012.
United States Court of Appeals, Fifth Circuit.
June 8, 1971.

Appeal from the United States District Court for the Southern District of Alabama at Mobile; Daniel Holcombe Thomas, Judge.
Donald E. Brutkiewicz, Mobile, Ala., John J. Blake, Kansas City, Kan., Elihu Leifer, Sherman, Dunn & Cohen, Washington, D. C., for appellant.
Robert E. McDonald, Jr., Mobile, Ala., for appellee.
Before JOHN R. BROWN, Chief Judge, and THORNBERRY and MORGAN, Circuit Judges.
PER CURIAM.


1
The Supreme Court of the United States, on February 24, 1971, in International Brotherhood of Boilermakers, Iron Shipbuilders, Blacksmiths, Forgers and Helpers, AFL-CIO v. Hardeman, 401 U. S. 233, 91 S.Ct. 609, 28 L.Ed.2d 10, having reversed the judgment of this Court in Hardeman v. International Brotherhood of Boilermakers, Iron Shipbuilders, Blacksmiths, Forgers and Helpers, AFL-CIO, 5th Cir. 1969, 420 F.2d 485, and remanded the cause to this Court; it is ordered and adjudged by this Court that this cause be and the same is hereby remanded to the United States District Court for further proceedings in conformity with the opinion and judgment of the Supreme Court.